DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
Evaluation of Gas-Phase Filter Performance for a Gas Mixture
Vizhemehr et al.
Measurements of volatile organic compounds in aircraft cabins. Part I: Methodology and detected VOC species in 107 commercial flights
Guan et al.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vizhemehr et al.
Vizhemehr et al. disclose a method and apparatus "designed and constructed according to the ASHRAE standard 145.2" for testing air purification systems.  With reference to at least figures 1 and 2 the method and apparatus use a blower upstream of one or more filters.  This an air flow generator which generates a flow of air through a test duct including a flow of air through a test filter so that an upstream air flow exists an upstream side of the test filter and a downstream air flow exists on a downstream side of the test filter.  The method and apparatus inject a multiple contaminant mixture; i.e., the apparatus injects a challenge fluid as a mixture of at least three volatile organic compounds with air, into the upstream air flow.  The injector is shown in figure 2(a) and figure 2(b).  The injection location is shown in figure 1(a).  The method and apparatus provide a contaminant measurement device whereby upstream and downstream concentrations for each contaminant of the multiple contaminant mixture in the downstream air flow.  As seen in at least figure 3(c) Vizhemehr et al. generate, based on the downstream concentrations for each contaminant of the multiple contaminant mixture, test filter breakthrough curves for each contaminant of the multiple contaminant mixture in the downstream air flow.
	With regard to claim 2 the multiple contaminant mixture is provided to the fluid injector (the injection tube located within the test duct as shown in figure 2(b) as a premixed liquid or a premixed gas; i.e., premixed in the pressure vessel and/or in the mixing chamber.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vizhemehr et al. as applied to claim 1 above, and further in view of Guan et al.
Vizhemehr et al. teach that the multiple contaminant mixture contains toluene, methyl ethyl ketone (MEK), and n-hexane.  Vizhemehr et al. do not teach that the contaminant mixture is based on in-service gas samples from a passenger vehicle cabin.  Guan et al. teach that it is known to obtain in-service gas samples from a passenger vehicle cabin while humans are within the cabin.  Therefore, the vehicle cabin is also a test chamber housing human occupants.  The contaminants include toluene and MEK (2-butanone).  Guan et al.'s table 2 lists additional volatile organic compounds (VOCs) that were measured in the passenger vehicle cabin, iIncluding:
Chemical type
Chemical name
alkanes/alkenes
limonene (terpene), tetrachloroethene (chlorocarbon), dodecane, isoprene, octane, undecane, nonane, heptane, and decane
esters/alcohols
2-ethyl-1-hexanol, acetic acid (organic acid), ethyl acetate, 1-butanol, butyl acetate, 2-methyl-1-propanol (isobutyl alcohol, isobutanol)
ketones/aldehydes
nonanal, acetone, decanal, acetophenone, octanal, cyclohexanone, hexanal, pentanal, 2-Butanone (MEK), methacrolein, 6-methyl-5-Hepten-2-one (Sulcatone)
halides
1,4-dichloro-benzene, 1,3-dichloro-benzene, 1,2-dichloro-ethane
aromatics
toluene, benzaldehyde, benzene, m-/p-xylene, naphthalene, ethylbenzene, styrene, o-xylene, phenol, benzothiazole, benzenecarboxylic acid
other
N,N-dimethyl-formamide

It is also noted that the applicant's specification states:
Referring to FIGS. 1, 2, 3 and 4, the multiple contaminant mixture 110 may include any suitable contaminants that may be found within, for example, a passenger vehicle cabin 310, 410 of the in-service passenger vehicle 300 or a passenger vehicle 400 that is being developed or having its air purification system redesigned.
and 
The types of contaminants that make up the multiple contaminant mixture 110 include, but are not limited to, at least two or more of organic acids, alkanes, aldehydes, alcohols, alkenes, aromatics, chlorocarbons, esters, ethers, ketones, nitrogenous, isoalkanes, phosphates, perfluro derivatives, phthalates, siloxanes, terpenes, thiols, and mercaptans which are mixed together in relative concentrations that mimic the environment within the passenger vehicle cabin 310 of an in-service passenger vehicle 300.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Vizhemehr et al. with the teachings of Guan et al. in order to generating the multiple contaminant mixture based on in-service gas samples from a passenger vehicle cabin or a test chamber housing human occupants. for the predicable benefit of determining if the filtration system can reduce or eliminate the contaminants from the cabin air where some or all of the contaminants are known to have/believed to have adverse health effects or possible adverse health reactions; e.g., allergic reactions, sensitivities, etc.
	With regard to claim 8 the filters being testing by Vizhemehr et al. are new filters.  Furthermore, one of ordinary skill can extend the testing time to be whatever duration is desired to obtain a full breakthrough profile for the filters.  
Allowable Subject Matter
Claims 10-20 are allowed.  Claims 3, 4, and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The prior art do not appear to teach testing method including adjusting, based on the upstream concentrations, one or more of both a flow rate of the multiple contaminant mixture and a flow rate of the upstream air flow to dilute the multiple contaminant mixture to a predetermined upstream concentration.
The prior art do not appear to teach testing method including generating, with the air flow generator, a second flow of air through an in-service filter so that the upstream air flow exists an upstream side of the in-service filter and the downstream air flow exists on a downstream side of the in-service filter, the in-service filter being taken from a first passenger vehicle at a predetermined service life time and having a same filtration media as the test filter; injecting, with the fluid injector, the multiple contaminant mixture into the upstream air flow; measuring, with the contaminant measurement device, in-service filter downstream concentrations for each contaminant of the multiple contaminant mixture in the downstream air flow; determining, based on the test filter breakthrough curves and the in-service filter downstream concentrations, a correlation between the predetermined service life time and a performance of the in-service filter; and sizing air filtration for a second passenger vehicle based 
The prior art do not appear to teach evaluating an air purification system including the in-service filter being taken from a first passenger vehicle at a predetermined service life time; and sizing air filtration for a second passenger vehicle based on a correlation between the predetermined service life time and a performance of the in-service filter, where the correlation is determined based on the in-service filter downstream concentrations and the breakthrough curve lookup tables.
The prior art do not appear to teach evaluating an air purification system including the in-service filter being taken from a first passenger vehicle at a predetermined service life time and sizing air filtration for a second passenger vehicle based on a correlation between the predetermined service life time and a performance of the in-service filter, where the correlation is determined based on the in-service filter downstream concentrations and breakthrough curve lookup tables, the breakthrough curve lookup tables being generated with the multiple contaminant mixture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856